Citation Nr: 0120457	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  96-00 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of typhus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
typhus.

In an August 1998 decision, the Board denied service 
connection for typhus and remanded claims for service 
connection for post-traumatic stress disorder and entitlement 
to a total disability rating for compensation purposes on the 
basis of individual unemployability.  The veteran appealed 
the decision to The United States Court of Appeals for 
Veterans Claims (the Court).  In a December 2000 order, the 
Court vacated the August 1998 decision as to the denial of 
service connection for typhus and remanded it back to the 
Board for readjudication under the Veterans Claims Assistance 
Act of 2000 (VCAA).  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); Veterans Benefits 
and Health Care Improvement Act of 2000, Pub. L. No. 106-419, 
§ 104 (2000).  Therefore, the case has been returned to the 
Board for further appellate review.

The Board notes that the RO is still working on complying 
with the remand portion of the Board's August 1998 decision-
the claim for service connection for post-traumatic stress 
disorder and entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability.


REMAND

The Board notes in compliance with the December 2000 Court 
order, it sent the veteran a letter in February 2001, wherein 
it informed the veteran that he could submit additional 
argument and/or evidence.  The Board also informed the 
veteran that if he submitted additional evidence without 
first referring it to the local RO, he "must include a 
waiver of the RO's consideration of such evidence pursuant to 
38 C.F.R. § 20.1304(c)."  The Board included a copy of that 
regulation.

The veteran submitted additional evidence, which is relevant 
to the issue on appeal; however, he stated specifically, "I 
wish not to waive the RO's review, consideration and/or 
preparation."  Thus, the claim must be remanded for the RO 
to consider the additional evidence.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for residuals of 
typhus.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the VCAA.  Regardless of the 
veteran's response, the RO should secure 
any outstanding VA treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed, including if a VA examination 
is necessary.

4.  Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for residuals of typhus.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


